EXHIBIT 10.15

Amendment No. 1
to Second Amended and Restated Employment Agreement


This Amendment No. 1 to the Second Amended and Restated Employment Agreement
dated as of November 4, 2009 (the “Agreement”) between Mohawk Industries, Inc.
(the “Company”) and W. Christopher Wellborn (“Executive”) is made this 20th day
of December, 2012.


The parties have determined that it is in their best interests to amend the
Agreement to include special provisions intended to ensure compliance with
Internal Revenue Code Section 409A relating to the timing of a release of
claims. In consideration of the mutual covenants contained herein and the
continued employment of Executive by the Company, the parties agree as follows:


1.
Good Reason Provision. The Agreement is hereby amended by deleting Section 10(d)
thereof in its entirety and substituting therefore the following:



“(d) Timing of Release of Claims. Whenever in this Agreement the provision of
payment or benefit is conditioned on Executive’s execution and non-revocation of
a release of claims, such release must be (i) presented by the Company to
Executive within 14 days after termination of Executive’s employment and (ii)
executed by Executive, and all revocation periods shall have expired, within 60
days after the date of termination of Executive’s employment. If such payment or
benefit constitutes non-exempt deferred compensation, and if such 60-day period
begins in one calendar year and ends in the next calendar year, the payment or
benefit shall not be made or commence before the second such calendar year, even
if the release becomes irrevocable in the first such calendar year. In other
words, Executive is not permitted to influence the calendar year of payment
based on the timing of his signing of the release.”
 
2.
Except as expressly amended hereby, the terms of the Agreement shall be and
remain unchanged and the Agreement as amended hereby shall remain in full force
and effect. The parties are authorized to restate the entire Agreement as
amended hereby.



IN WITNESS WHEREOF, the Company and Executive have caused this Amendment to be
duly executed.


MOHAWK INDUSTRIES, INC.




By:     _/s/ Jeffrey S. Lorberbaum______________
Jeffrey S. Lorberbaum
Chairman and Chief Executive Officer




EXECUTIVE


_/s/ W. Christopher Wellborn__________________
W. Christopher Wellborn


